            Case 1:20-cv-08287-LGS Document 38 Filed 01/07/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK



 KIOBA PROCESSING LLC,

               Plaintiff,                           Civil Action No. 1:20-cv-08287-LGS

 v.                                                 Jury Trial Requested

 AMERICAN EXPRESS COMPANY,

               Defendant.



                            ORDER OF DISMISSAL WITH PREJUDICE

         On this day, Plaintiff Kioba Processing LLC (“Plaintiff”) and Defendant American Express

Company (“Defendant”) announced to the Court that they have resolved Plaintiff’s claims for relief

against Defendant asserted in this case and Defendant’s claims, defenses and/or counterclaims for

relief against Plaintiff asserted in this case. Plaintiff and Defendant have therefore requested that the

Court dismiss Plaintiff’s claims for relief against Defendant with prejudice and Defendant’s claims,

defenses and/or counterclaims for relief against Plaintiff without prejudice, and with all attorneys’

fees, costs and expenses taxed against the party incurring same. The Court, having considered this

request, is of the opinion that their request for dismissal should be granted.

         IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendant are

dismissed with prejudice and Defendant’s claims, defenses and/or counterclaims for relief against

Plaintiff are dismissed without prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs

of court and expenses shall be borne by each party incurring the same.

      SO ORDERED.

      Dated: January 7, 2021
             New York, New York
